Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 1 of 47 PageID# 7




             EXHIBIT A
                        Complaint
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 2 of 47 PageID# 8
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 3 of 47 PageID# 9
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 4 of 47 PageID# 10
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 5 of 47 PageID# 11
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 6 of 47 PageID# 12
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 7 of 47 PageID# 13
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 8 of 47 PageID# 14
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 9 of 47 PageID# 15
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 10 of 47 PageID# 16
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 11 of 47 PageID# 17
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 12 of 47 PageID# 18
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 13 of 47 PageID# 19
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 14 of 47 PageID# 20
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 15 of 47 PageID# 21
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 16 of 47 PageID# 22
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 17 of 47 PageID# 23
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 18 of 47 PageID# 24
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 19 of 47 PageID# 25
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 20 of 47 PageID# 26
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 21 of 47 PageID# 27
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 22 of 47 PageID# 28
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 23 of 47 PageID# 29
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 24 of 47 PageID# 30
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 25 of 47 PageID# 31
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 26 of 47 PageID# 32
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 27 of 47 PageID# 33
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 28 of 47 PageID# 34
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 29 of 47 PageID# 35
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 30 of 47 PageID# 36
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 31 of 47 PageID# 37
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 32 of 47 PageID# 38
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 33 of 47 PageID# 39
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 34 of 47 PageID# 40
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 35 of 47 PageID# 41
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 36 of 47 PageID# 42
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 37 of 47 PageID# 43
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 38 of 47 PageID# 44
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 39 of 47 PageID# 45
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 40 of 47 PageID# 46




              EXHIBIT B
           Affidavit of Jack Robb
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 41 of 47 PageID# 47
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 42 of 47 PageID# 48
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 43 of 47 PageID# 49
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 44 of 47 PageID# 50
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 45 of 47 PageID# 51




              EXHIBIT C
        Notice of Filing Removal
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 46 of 47 PageID# 52

                        STATE OF MICHIGAN
               IN THE MACOMB COUNTY CIRCUIT COURT


PREMIER FINANCIAL
CONSULTING, LLC, a Michigan
limited liability company,

       Plaintiff,                                   Hon. Carl J. Marlinga

v.                                                  Case No.: 19-1516-CK

HMR FUNDING, LLC, a Virginia
limited liability company, VELOCITY
MEDICAL RECEIVABLES
SOLUTIONS, LLC, a Delaware
limited liability company,

       Defendants.


Jan Jeffrey Rubinstein (P57937)           Evan A. Burkholder (P67986)
Ryan P. Richardville (P77335)             Lesley Yulkowski (P68136)
THE RUBINSTEIN LAW FIRM                   O’HAGAN MEYER PLLC
Attorneys for Plaintiff                   Attorneys for Defendants
30150 Telegraph Rd., Suite 444            22260 Haggerty Rd. Ste 110
Bingham Farms, MI 48025                   Northville, MI 48167
(248) 220-1415                            248-972-6876 (o)
jjr@therubinsteinlawfirm.com              eburkholder@ohaganmeyer.com
rr@therubinsteinlawfirm.com               lyulkowski@ohaganmeyer.com


                            NOTICE OF REMOVAL

      PLEASE TAKE NOTICE THAT Defendants HMR Funding, LLC, and

Velocity Medical Receivable Solutions, LLC (“HMR” and “VMR”) have filed a

Notice of Removal, copies of which are attached hereto, in the offices of the Clerk
Case 3:19-cv-00660-REP Document 1-1 Filed 06/20/19 Page 47 of 47 PageID# 53

of the United States District Court, Eastern District of Michigan, Southern

Division, at 231 W. Lafayette Blvd., Detroit, Michigan.



                                 Respectfully submitted,

                                 O’HAGAN MEYER


                          By: s/ Evan A. Burkholder
                                 Evan A. Burkholder (P67986)
                                 Lesley A. Yulkowski (P68136)
                                 O’HAGAN MEYER
                                 22260 Haggerty Rd. Ste. 110
                                 Northville, MI 48167
                                 248-896-1801
                                 Attorneys for HMR Funding, LLC, and
                                 Velocity Medical Receivables Solutions, LLC




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 20, 2019, I electronically filed the foregoing

with the Clerk of Court which will send notification of such filing to all counsel of

record. Copies have also been electronically served on all counsel of record.



                                 s/ Evan A. Burkholder
